Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 1 of 36 Page ID #6




                                                      20-1150-JPG
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 2 of 36 Page ID #7
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 3 of 36 Page ID #8
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 4 of 36 Page ID #9
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 5 of 36 Page ID #10
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 6 of 36 Page ID #11
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 7 of 36 Page ID #12
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 8 of 36 Page ID #13
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 9 of 36 Page ID #14
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 10 of 36 Page ID #15
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 11 of 36 Page ID #16
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 12 of 36 Page ID #17
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 13 of 36 Page ID #18
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 14 of 36 Page ID #19
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 15 of 36 Page ID #20
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 16 of 36 Page ID #21
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 17 of 36 Page ID #22
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 18 of 36 Page ID #23
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 19 of 36 Page ID #24
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 20 of 36 Page ID #25
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 21 of 36 Page ID #26
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 22 of 36 Page ID #27
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 23 of 36 Page ID #28
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 24 of 36 Page ID #29
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 25 of 36 Page ID #30
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 26 of 36 Page ID #31
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 27 of 36 Page ID #32
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 28 of 36 Page ID #33
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 29 of 36 Page ID #34
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 30 of 36 Page ID #35
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 31 of 36 Page ID #36
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 32 of 36 Page ID #37
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 33 of 36 Page ID #38
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 34 of 36 Page ID #39
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 35 of 36 Page ID #40
Case 3:20-cv-01150-JPG Document 2 Filed 10/30/20 Page 36 of 36 Page ID #41
